Opinion issued June 21, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00162-CV



TRENITRA GLOVER, Appellant

V.

BUDGET RENT A CAR, Appellee



On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 841692



MEMORANDUM OPINION	Appellant Trenitra Glover has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.